Title: To Thomas Jefferson from Benjamin H. Latrobe, 28 November 1802
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir,
            6 buildings, Washington Sunday morning. [28 Nov. 1802]
          
          An unfortunate scratch across the end of my Nose which I received among the briars in the Neighborhood of the Navy Yard, has given me so disgraceful an appearance for the last four days, that I have confined my Labors to the Survey of the Canal, & to my Chamber. I have now nearly finished the Ground work of my Estimate & have every reason to believe, that the Canal from the Locks to the Navy Yard,—perforating bothe the Capitol hill, & that extending from Rocky Creek to Eastward of the Presidents house, cannot be executed for a less Sum than 250.000 Dollars,—of which the perforations will consume 116.320 or thereabout (if the plan of the City be at all correct). If the hill be followed it is possible that 50.000 Dollars of the whole expence may be saved—In two or three days (about Wednesday) I will exhibit to you a compleat Section of the Canal, & the Plans of the Docks & locks, all which are in a greater or less degree of forwardness already. I am with the truest respect 
          Your faithful hble Servt
          
            B Henry Latrobe.
          
        